DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 11, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US Pat. No. 7,857,069).
	In regards to claim 1, Yu teaches a fire-extinguishing facility (Yu Fig. 1 and col. 4 lines 20-23 teaches a building having a sprinkler system for controlling (extinguishing) a fire) comprising
	 at least one extinguishing fluid line for transporting an extinguishing fluid (Yu Fig. 1 Items 16, 18, and 22 and Fig. 3 Items 34 and 16 teach at least one extinguishing fluid line for transporting water (extinguishing fluid)), 
	a plurality of sprinklers connected to the extinguishing fluid line in a fluid-guiding manner (Yu Fig. 1 Items 24 teach a plurality of sprinklers connected to the extinguishing fluid line in a fluid guiding manner) which are closed in a standby state and open in an extinguishing state in order to supply the extinguishing fluid (Yu col. 1 line 54 through col. 2 line 5 teaches where the sprinklers are closed in a standby state until “actuated” or opened to supply the water),
	 a flow-measuring device associated with the extinguishing fluid line (Yu Fig. 3 Item 38 teaches a flow switch as a flow-measuring device associated with the extinguishing fluid line 34), the flow-measuring device designed to approximately detect a volume flow of the extinguishing fluid transported in the extinguishing fluid line (Yu col. 5 line 57 through col. 6 line 9 teaches where the flow switch detects an approximation of a volume flow of water transported in the extinguishing fluid line in comparison to a set point), and 
	an evaluation unit which is designed to assign a number of open sprinklers to the approximately detected volume flow (Yu abstract, col. 5 lines 57-59, and col. 6 lines 33-58 teach a control unit as an evaluation unit for receiving the signal from the flow switch and assigning a number of open sprinklers in response to the approximately detected volume flow).

	In regards to claim 3, Yu teaches wherein the flow-measuring device has a pressure sensor for detecting a dynamic pressure in the extinguishing fluid line or multiple pressure sensors at different points along the extinguishing fluid line for detecting pressure differences between the points (Yu Fig. 2 Item 28 and col. 4 line 67 through col. 5 lines 7 teach a pressure sensor 28 for detecting a dynamic pressure drop in the extinguishing fluid line).

	In regards to claim 7, Yu teaches wherein the flow-measuring device has a flow resistance element in the form of a paddle, which is designed to have extinguishing fluid flowing around it and, as a result of the circulation, to be deflected, and wherein the flow-measuring device is designed to detect the deflection of the flow resistance element in qualitative or quantitative terms by detecting the force acting on the flow resistance element or by detecting the deflection amount (Yu Fig. 3 Item 38 and col. 5 line 62 through col. 6 line 9 teach where the flow-measuring device has a flow resistance element in the form of a paddle switch (see illustration), which is designed to have extinguishing fluid flowing around it and be deflected from the force of the water flow acting on the paddle, and to detect a qualitative deflection amount flow amount that is characteristic of the flow rate exceeding a set point of the flow switch when the switch is pushed closed from the flow).

	In regards to claim 8, Yu teaches wherein the association between the approximately detected volume flow and the number of open sprinklers depends on one, several, or all of the following parameters: a predetermined relationship between the actual volume flow of the extinguishing fluid and the volume flow detected by the flow-measuring device, K-factors of the sprinklers in each case, and/or the extinguishing fluid pressure in the extinguishing fluid line (Yu col. 5 line 60 through col. 6 line 9 teaches where the association between the detected volume flow rate and the number of open sprinklers depends on at least the K-factor of the sprinklers and the extinguishing fluid standby pressure in the extinguishing fluid line)

	In regards to claim 11, Yu teaches wherein the flow-measuring device has a transmitting and/or receiving device for wireless or wired data transmission and is designed to transmit the values of the approximately detected volume flow to the evaluation unit (Yu Fig. 3 and col. 5 lines 57-59 teach where the flow-measuring flow switch 38 has a transmitting wire for wired signal transmission of the approximately detected volume flow to the evaluation unit 30).

	In regards to claim 15, Yu teaches wherein the flow-measuring device is arranged in a bypass line which branches off from the extinguishing fluid line (Yu Fig. 3 and col. 5 lines 55-57 teach where the flow-switch is arranged in a bypass line 34 which branches off from the extinguishing fluid line).

	In regards to claim 16, Yu teaches wherein the bypass line branches off from the extinguishing fluid line at a first branch and opens back into the extinguishing fluid line downstream at a second branch (Yu Fig. 3 teaches where the bypass line 34 branches off from the extinguishing fluid line 16 at a first branch (near the start of the water supply) and opens back into the extinguishing fluid line 16 downstream at a second branch (near the exit to the sprinkler piping)).

	In regards to claim 17, Yu teaches wherein the bypass line branches from the extinguishing fluid line at a common branch and opens back into the extinguishing fluid line, viewed in the flow direction of the extinguishing fluid (Yu Fig. 3 teaches where the bypass line 34 branches off from the extinguishing fluid line 16 at a common branch (near the start of the water supply) and opens back into the extinguishing fluid line 16, in the flow direction of the extinguishing fluid).

	In regards to claim 19, Yu teaches a method for determining the propagation of a fire in the case of a property or area protected by a fire-extinguishing facility (Yu abstract, Fig. 1, and col. 1 lines 20-23 teach a method for determining an arrangement of sprinklers that will control a propagation of a fire in an area protected by a sprinkler system) comprising the steps:
	 transportation of an extinguishing fluid through an extinguishing fluid line in the fire-extinguishing facility (Yu Fig. 1 Items 16, 18, and 22 and Fig. 3 Items 34 and 16 teach at least one extinguishing fluid line for transporting water) to multiple sprinklers connected to the extinguishing fluid line in a fluid-conducting manner (Yu Fig. 1 Items 24 teach a plurality of sprinklers connected to the extinguishing fluid line in a fluid conducting manner), which sprinklers are closed in a standby state and open in an extinguishing state in order to supply the extinguishing fluid (Yu col. 1 line 54 through col. 2 line 5 teaches where the sprinklers are closed in a standby state until “actuated” or opened to supply the water), 
	approximate detection of a volume flow of the extinguishing fluid transported in the extinguishing fluid line by a flow-measuring device (Yu col. 5 line 57 through col. 6 line 9 teaches detecting an approximation of a volume flow of water transported in the extinguishing fluid line in comparison to a set point), and
	establishing of an association between the approximately detected volume flow and a number of open sprinklers (Yu abstract, col. 5 lines 57-59, and col. 6 lines 33-58 teach receiving the signal from the flow switch and assigning a number of open sprinklers in response to the approximately detected volume flow).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pat No. 7,857,069) as applied to claim 1 above, and further as modified by Roberts (US Pat. Pub. 2007/0246230).
	In regards to claim 2, Yu teaches the fire-extinguishing facility as explained in the rejection of claim 1 above.	Yu fails to expressly teach wherein the flow-measuring device comprises a rotor element and is designed to detect the speed of the rotor element driven by the extinguishing fluid.
	Roberts paragraph [0033] teaches where a flow meter placed in-line in pipe can have an impeller or paddle wheel driven velocity flow sensor which monitors the flow rate of a fire-extinguishing water-foam mixture, and which sends the flow meter reading to a control unit to provide a real-time measurement of the water-foam flow rate.  Roberts paragraph [0059] teaches where one electrical pulse is generated for each movement of the paddle in response to the water-foam mixture flow, and the pulse count over time provides a pulse frequency that is a real-time measure of the water flow rate, e.g., gallons or liters per minute.  
	It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Roberts because the use of a rotating rotor element such as an impeller is well known in the industry for providing a flow measurement of a fire-extinguishing fluid in a pipe.  Therefore a person of ordinary skill would recognize that a flow-measuring device can be implemented in a variety of ways, including through the use of a rotor that varies in speed according to the flow of the extinguishing fluid.

	In regards to claim 14, Yu teaches the fire-extinguishing facility as explained in the rejection of claim 2 above.	Yu fails to expressly teach wherein the rotor element of the flow-measuring device is arranged peripherally in the extinguishing fluid line.  
	Roberts paragraph [0033] teaches where a flow meter placed in-line in pipe can have an impeller or paddle wheel driven velocity flow sensor which monitors the flow rate of a fire-extinguishing water-foam mixture, and sends the flow meter reading to a control unit to provide a real-time measurement of the water-foam flow rate.  Roberts paragraph [0059] teaches where one electrical pulse is generated for each movement of the paddle in response to the water-foam mixture flow, and the pulse count over time provides a pulse frequency that is a real-time measure of the water flow rate, e.g., gallons or liters per minute.  Roberts paragraph [0033] further teaches where the flow meter may be placed anywhere along the pipes.
	It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Roberts because the use of a rotating rotor element such as an impeller is well known in the industry for providing a flow measurement of a fire-extinguishing fluid in a pipe.  Therefore a person of ordinary skill would recognize that a flow-measuring device can be implemented in a variety of ways, including through the use of a rotor that varies in speed according to the flow of the extinguishing fluid.  It would have been obvious to further specify that the flow-measuring device is arranged peripherally in the extinguishing fluid line because Roberts allows for flexible placement of the flow meter.  Therefore it would only be a matter of design choice to specify a peripheral placement in the extinguishing fluid line, in order to acquire a flow measurement with minimal impeding of the flow of extinguishing fluid through the pipe.  

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pat No. 7,857,069) as applied to claim 1 above, and further as modified by Shachar (US Pat. Pub. 2006/0248961).
	In regards to claim 4, Yu teaches the fire-extinguishing facility as explained in the rejection of claim 1 above.	Yu fails to expressly teach wherein the flow-measuring device has a thermo-anemometry sensor and is designed to detect temperature changes in a heating element which has extinguishing fluid flowing round it.  
	Shachar abstract teaches where a fire sprinkler system can use a thermistor (having a heating element) to sense water flow by measuring temperature changes when the water (extinguishing fluid) begins to flow.  Shachar paragraph [0036] and Fig. 1 teach where a thermistor is projected into the pipe and acts as a type of thermo-anemometry sensor by sensing temperature changes in the water flowing around it through the pipe.  Shachar paragraph [0062] teaches that when there is no flow, the temperature of the water in the pipe stabilizes at a steady temperature, whereas when a sprinkler head opens and water begins to flow, the temperature of the water in the pipe flowing past the thermistor tends to change rapidly. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Shachar because temperature changes in the extinguishing fluid around a heating element provides a recognized indicator of fluid flow.  Therefore a person of ordinary skill would recognize that a flow-measuring device can be implemented in a variety of ways, including by using a thermistor as a thermo-anemometry sensor for sensing temperature changes in the surrounding extinguishing fluid as an indication of flow.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pat No. 7,857,069) as applied to claim 1 above, and further as modified by Green (US Pat. No. 6,940,409).
	In regards to claim 5, Yu teaches the fire-extinguishing facility as explained in the rejection of claim 1 above.	Yu fails to expressly teach wherein the flow-measuring device comprises an ultrasound flow meter and is designed to detect the speed of at least one partial flow of the extinguishing fluid by means of the transmission and receiving of acoustic waves.
	Green col. 1 line 60 through col. 2 line 2 teaches where it is known in the prior art that there are flow meters for determining the amount of fluid flowing through a pipe using a pair of acoustic transducers that are spaced a short distance apart in the pipe, and measuring the difference in time it takes an acoustic signal to pass between upstream and downstream transducers to determine the rate at which the fluid is flowing through the pipe.  Green col. 3 lines 40-48 teaches where an acoustic generator can transmit a purposeful acoustic signal such as an ultrasonic wave. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Green because the speed of fluid flow is well established in the field to be determinable from the generation and reception of acoustic ultrasonic (ultrasound) waves.  Therefore it would only be a matter of ordinary skill to incorporate an ultrasound generator to provide a precise measurement of the speed of flow in the extinguishing fluid.  

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pat No. 7,857,069) as applied to claim 1 above, and further as modified by Taylor (US Pat. Pub. 2005/0183868).
	In regards to claim 9, Yu teaches the fire-extinguishing facility as explained in the rejection of claim 1 above.	Yu fails to expressly teach wherein the evaluation unit is designed to log the course of the approximate detection of the volume flow transported in the extinguishing fluid line over time, and to deposit it in a readable data record.
	Taylor paragraph [0005] teaches testing operations of fire suppression systems by taking various measurements and recording them to establish compliance with appropriate codes and regulations that govern fire suppression systems, including flow rate and operating time.  These operating functions and recorded measurements are stored and analyzed by a suitable microprocessor so that selected information can be recovered by the operator.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor to specify logging the course of the detection of volume flow transported, as many types of parameters related to the operation of fire suppression systems are typically recorded to establish compliance with appropriate codes and regulations.  Therefore it would be beneficial to have the volume flow over time be recorded and accessible to an operator at a later time for analysis by the operator.

9.	Claim(s) 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pat No. 7,857,069) as applied to claim 1 above, and further as modified by Faltesek (US Pat. Pub. 2005/0273279).
	In regards to claim 13, Yu at least teaches the fire-extinguishing facility as explained in the rejection of claim 1 above.	Yu fails to expressly teach further comprising at least one display unit which communicates with the evaluation unit and is designed to indicate the number of open sprinklers associated with the detected volume flow.
	Faltesek paragraphs [0032]-[0033] teaches an evaluation unit U in communication with a plurality of acoustic detectors 20 for detecting fluid or water flowing from each respective activated sprinkler head.  Faltesek paragraph [0034] teaches where the evaluation unit U is in communication with one or more display devices which present images indicating portions of a region where a number of sprinkler heads have become activated. Faltesek paragraph [0034] teaches where such information would be useful to first responders to change their approach for safety’s sake or to quickly identify portions of the region which should be searched for trapped individuals.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Faltesek to specify at least one display unit to indicate the number of open sprinklers associated with the detected volume flow because such information is useful to first responders to see which regions have the active number of sprinklers applying water over a fire event.  Therefore it would be beneficial to have the number of open sprinklers be displayed to allow for quick analysis of the active fire region.  

	In regards to claim 18, Yu at least teaches a fire-extinguishing system as explained in the rejection of claim 11 above.	Yu fails to expressly teach further comprising one or more mobile, display units which communicate with the flow-measuring device and/or the evaluation unit and are designed to display the number of open sprinklers associated with the volume flow detected.
	Faltesek paragraphs [0032]-[0033] teaches an evaluation unit U in communication with a plurality of acoustic detectors 20 for detecting fluid or water flowing from each respective activated sprinkler head.  Faltesek paragraph [0034] teaches where the evaluation unit U is in communication with one or more display devices which present images indicating portions of a region where a number of sprinkler heads have become activated. Faltesek paragraph [0034] teaches where such information would be useful to first responders to change their approach for safety’s sake or to quickly identify portions of the region which should be searched for trapped individuals.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Faltesek to specify at least one display unit to indicate the number of open sprinklers associated with the detected volume flow because such information is useful to first responders to see which regions have the active number of sprinklers applying water over a fire event. Therefore it would be beneficial to have the number of open sprinklers be displayed to allow for quick analysis of the active fire region.   It would have been obvious to further specify mobile display units as making a claimed device portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (see In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952)). 

Allowable Subject Matter
10.	Claims 6, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  	
	Claim 6 contains allowable subject matter because the closest prior art, Yu (US Pat. No. 7,857,069) fails to anticipate or render obvious the fire-extinguishing facility wherein the flow-measuring device has a voltmeter sensor for measuring a voltage induced by a generator, wherein the generator is driven by a rotor element which has extinguishing fluid flowing around it, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 10 contains allowable subject matter because the closest prior art, Yu (US Pat. No. 7,857,069) fails to anticipate or render obvious the fire-extinguishing facility wherein the rotor element of the flow-measuring device is coupled with a generator for producing electrical energy, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claim 12 depends from claim 10 and contains allowable subject matter for at least the same reasons as given for claim 10.
	 
Pertinent Art
12.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D.	Golinveaux (US Pat Pub. 2006/0021760) discloses Single Interlock, Preaction Residential Dry Sprinkler Fire Protection System with a Releasing Control Panel.
E.	Heskestad (US Pat. Pub. 2006/0102735) discloses Method and Apparatus for Detecting a Sprinkler Actuation Event.
F.	Delerno et al. (US Pat. No. 8,068,026) discloses Periodic Tester to Determine Readiness of a Fire Pump System.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/17/2022